Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 17, 2017

The Court of Appeals hereby passes the following order:

A17D0407. STEVEN EUGENE SMITH v. MARTHA C. CHRISTIAN et al.

      On August 31, 2016, the trial court entered an order dismissing Steven Eugene
Smith’s petition for mandamus relief. On February 28, 2017, Smith filed a
“Certificate of Probable Cause” in the Supreme Court, which construed the filing as
an application for discretionary review and transferred the case to us. We lack
jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment sought to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Here, Smith filed his application 181 days after the trial
court’s order was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/17/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.